

Exhibit 10.3




ESCROW AGREEMENT




ESCROW AGREEMENT (this “Agreement”) made as of March 24, 2006 by and among
Markland Technologies, Inc., a Florida corporation (“Markland”), James LLC,
Southridge Partners LP, Southshore Capital Fund Ltd. and Brittany Capital
Management, Ltd. (collectively, the “Investors”), Greenfield Capital Partners,
LLC (“Greenfield”), Southridge Capital Management LLC, as representative of the
Investors and Greenfield (the “Representative”), and Greenberg Traurig, LLP, as
escrow agent (the “Escrow Agent”).


WHEREAS, Markland and the Investors are parties to that certain Redemption and
Securities Purchase Agreement, dated as of the date hereof (the “Redemption
Agreement”), pursuant to which the Investors will acquire shares of Markland’s
Series E Preferred Stock, par value $.0001 per share (the “Series E Preferred
Stock”);


WHEREAS, Markland and Greenfield are parties to that certain Termination
Agreement, dated as of the date hereof, pursuant to which Greenfield will
acquire shares of Series E Preferred Stock;


WHEREAS, pursuant to its terms, the Series E Preferred Stock is convertible into
outstanding shares of common stock, par value $.001 per share (the “Technest
Common Stock”), of Technest Holdings, Inc., a Nevada corporation (“Technest”),
which shares are currently held by Markland;


WHEREAS, Markland and the Investors are also party to that certain Registration
Rights Agreement, dated as of the date hereof (the “Registration Rights
Agreement”);


WHEREAS, in connection with certain “Events” outlined in the Registration Rights
Agreement, Markland may be required to pay, as partial liquidated damages,
additional shares of Technest Common Stock to the Investors; and


WHEREAS, in order to secure the conversion rights associated with the Series E
Preferred Stock and the potential payment of liquidated damages under the
Registration Rights Agreement, Section 5 of the Redemption Agreement provides
for Markland to deposit an aggregate 3,804,000 shares of Technest Common Stock
with the Escrow Agent to hold and distribute pursuant to this Agreement (an
additional 500,000 shares of Technest Common Stock will be deposited hereunder
to help secure the conversion rights of Greenfield’s shares of Series E
Preferred Stock).


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows.




--------------------------------------------------------------------------------



1. Appointment of the Escrow Agent and Representative.
 
1.1 Escrow Agent. The Escrow Agent is hereby appointed as escrow agent for the
purposes set forth herein, and the Escrow Agent hereby accepts such appointment
on the terms set forth herein.
 
1.2 Representative. The Representative is hereby appointed as agent and
representative of the Investors and Greenfield for the purposes set forth
herein, and the Representative accepts such appointment on the terms set forth
herein.
 
2. Escrow Shares.
 
2.1 Deposit. In accordance with Section 5 of the Redemption Agreement, on the
date of the Initial Closing (as defined in the Redemption Agreement), Markland
shall deposit with the Escrow Agent one or more certificates representing an
aggregate of 3,804,000 shares of Technest Common Stock. In addition, on the date
of the Initial Closing, Markland shall deposit with the Escrow Agent an
additional 500,000 shares of Technest Common Stock to help secure the conversion
rights of Greenfield’s shares of Series E Preferred Stock. The aggregate
4,304,000 shares of Technest Common Stock being deposited hereunder are referred
to herein as the “Escrow Shares.” Although the Escrow Shares shall be issued in
the name of the Escrow Agent or its nominee, as Escrow Agent, all Escrow Shares
shall be held by the Escrow Agent for the benefit of Markland until such shares
become the property of the Investors and/or Greenfield in accordance with this
Agreement. If during the term of this Agreement there is declared a stock
dividend or stock split, all securities thereby issuable with respect to the
Escrow Shares shall be deposited hereunder and shall be deemed “Escrow Shares”
for the purposes of this Agreement and if, in connection therewith, the Escrow
Agent is required by the terms of such stock dividend or stock split to exchange
the certificates then held by it for a different number of shares or
certificates it is hereby irrevocably authorized to do so. If during the term of
this Agreement, and prior to the Escrow Shares becoming property of the
Investors and/or Greenfield, there is paid to the Escrow Agent any dividends in
cash or other property (other than securities) in respect of the Escrow Shares,
such dividends shall be paid promptly by the Escrow Agent to Markland. If during
the term of this Agreement, and following the Escrow Shares becoming property of
the Investors and/or Greenfield, but prior to the distribution of such Escrow
Shares to the Investors and/or Greenfield, there is paid to the Escrow Agent any
dividends in cash or other property (other than securities) in respect of the
Escrow Shares, such dividends shall be paid promptly by the Escrow Agent to the
Representative, who shall then disburse such dividends to the proper Investors
and/or Greenfield. The Escrow Shares shall be disbursed by the Escrow Agent in
accordance with the terms of this Agreement.
 

2

--------------------------------------------------------------------------------



2.2 Voting of Escrow Shares. The Escrow Shares held by the Escrow Agent pursuant
to this Agreement shall be deemed issued and outstanding, shall appear as issued
and outstanding in Technest’s stock records, and shall be legally outstanding
under applicable state law. With respect to any matter on which stockholders of
Technest have a right to vote, the Escrow Agent, upon receipt of written notices
to such effect, on behalf of Markland, acting at the written direction of
Markland received not less than three (3) business days prior to such vote,
shall exercise the right to vote, or not vote, all Escrow Shares (or any portion
thereof); provided, however, that the Escrow Agent shall at the expense of
Markland promptly forward, or cause to be forwarded, copies of any proxies,
proxy statements or other materials which it receives to Markland, and shall
vote the applicable portion of the Escrow Shares in accordance with any written
instructions timely received by the Escrow Agent from Markland. Absent any such
written instructions, the Escrow Agent shall not vote any Escrow Shares.
 
3. Distribution of Escrow Shares. The Escrow Agent shall not distribute all or
any portion of the Escrow Shares to any party, except in accordance with this
Section 3.
 
3.1 Distribution Upon Conversion of Series E Preferred Stock.
 
a. Notice of Conversion. Upon the Escrow Agent’s receipt of a duly executed
Notice of Conversion (as defined in the Articles of Amendment to the Articles of
Incorporation of Markland creating the Series E Preferred Stock (the “Series E
Articles”)) from a holder of Series E Preferred Stock in accordance with the
Series E Articles, the Escrow Agent shall deliver (or cause to be delivered)
certificates representing the shares of Technest Common Stock issuable upon
conversion of the shares of Series E Preferred Stock being converted (the
“Conversion Shares”) out of the Escrow Shares to the holder of the Series E
Preferred Stock being converted (a “Converting Holder”) at the address specified
in the Notice of Conversion, via express courier, by electronic transfer or
otherwise. The number of Conversion Shares shall be based on the most recent
existing Conversion Ratio (as defined in the Series E Articles) as to which the
Escrow Agent has then been notified by Markland.
 
b. Dispute Notices. The Escrow Agent will use commercially reasonable efforts to
cause the Conversion Shares to be issued to the Converting Holders as soon as
practicable, but no earlier than three (3) Business Days following receipt by
the Escrow Agent of the Notice of Conversion; provided, however, that if within
the period of two (2) Business Days following receipt by the Escrow Agent of the
Notice of Conversion, the Escrow Agent shall have received from Markland a
written notice (a “Conversion Dispute Notice”) stating that Markland disputes in
good faith the validity of or the number of Conversion Shares specified in such
Notice of Conversion or any portion thereof (a “Conversion Disputed Amount”) and
providing in reasonable detail the reasons therefor, the Escrow Agent shall
transfer any Conversion Shares to the Converting Holder that are not the subject
of a dispute, but shall not transfer any such Conversion Disputed Amount, with
respect to such disputed conversion, to the Converting Holder other than
pursuant to Section 4.1 of this Agreement. Markland shall send a copy of each
Conversion Dispute Notice to the Converting Holder at the same time that such
Conversion Dispute Notice is sent to the Escrow Agent. For purposes of this
Agreement, the term “Business Day” means any day (other than a Saturday or
Sunday) on which (A) the New York Stock Exchange is open and (B) banks are not
authorized or required to close in Boston, Massachusetts or Wilmington,
Delaware.
 

3

--------------------------------------------------------------------------------



c. If the Escrow Agent shall not have received a Conversion Dispute Notice with
respect to the number of Conversion Shares specified in a Notice of Conversion,
or any portion thereof, within the period of two (2) Business Days following its
receipt of such Notice of Conversion, Markland shall be forever barred and
precluded from contesting in any manner or forum whatsoever the distribution of
Escrow Shares not so disputed.
 
d. If at any time the number of Conversion Shares exceeds the number of Escrow
Shares then held by the Escrow Agent, the Escrow Agent shall have no liability
or responsibility for any deficiency.
 
3.2 Distributions to Holders as Payment of Liquidated Damages Under the
Registration Rights Agreement.
 
a. If the Holders (as defined in the Registration Rights Agreement) are entitled
to liquidated damages under Section 2(b) of the Registration Rights Agreement,
the Representative shall deliver to the Escrow Agent (with a copy to Markland) a
written notice (a “Liquidated Damages Notice”) setting forth in reasonable
detail the nature of the claim and an estimate of the number of Escrow Shares
(the “Liquidated Damages Shares”) which the Representative believes the Holders
are entitled to be paid pursuant to the Registration Rights Agreement. The
Liquidated Damages Notice shall specify the exact number of Escrow Shares that
the Representative believes that each Holder is entitled to under the
Registration Rights Agreement, as well as delivery instructions for each Holder.
 
b. Dispute Notices. The Escrow Agent will use commercially reasonable efforts to
cause the Liquidated Damages Shares to be issued to the Holders as soon as
practicable, but no earlier than six (6) Business Days following receipt by the
Escrow Agent of the Liquidated Damages Notice; provided, however, that if within
the period of five (5) Business Days following receipt by the Escrow Agent of
the Liquidated Damages Notice, the Escrow Agent shall have received from
Markland a written notice (a “Liquidated Damages Dispute Notice”) stating that
Markland disputes in good faith the validity of or the number of Liquidated
Damages Shares specified in such Liquidated Damages Notice or any portion
thereof (a “Liquidated Damages Disputed Amount”) and providing in reasonable
detail the reasons therefor, the Escrow Agent shall transfer any Liquidated
Damages Shares to the Holders that are not the subject of a dispute, but shall
not transfer any such Liquidated Damages Disputed Amount, with respect to such
disputed amount, to the Holders other than pursuant to Section 4.2 of this
Agreement. Markland shall send a copy of each Liquidated Damages Dispute Notice
to the Representative at the same time that such Liquidated Damages Notice
Dispute Notice is sent to the Escrow Agent.
 
c. If the Escrow Agent shall not have received a Liquidated Damages Dispute
Notice with respect to the number of Liquidated Damages Shares specified in a
Liquidated Damages Notice, or any portion thereof, within the period of five (5)
Business Days following its receipt of such Liquidated Damages Notice, Markland
shall be forever barred and precluded from contesting in any manner or forum
whatsoever the distribution of Escrow Shares not so disputed.
 

4

--------------------------------------------------------------------------------



d. If at any time the number of Liquidated Damages Shares exceeds the number of
Escrow Shares then held by the Escrow Agent, the Escrow Agent shall have no
liability or responsibility for any deficiency.
 
3.3 Release of Escrow Shares to Markland.
 
a. Upon the effectiveness of the first Registration Statement contemplated by
Section 2(a) of the Registration Rights Agreement, Markland and the
Representative shall negotiate in good faith to determine an equitable number of
Escrow Shares (the “Equitable Number”) to be released to Markland. Markland and
the Representative shall use their best efforts to determine the Equitable
Number within 30 days of the effective date of such Registration Statement. As
soon as practicable following the Escrow Agent’s receipt of a fully executed
written agreement between Markland and the Representative with respect to the
Equitable Number, a number of Escrow Shares equal to the Equitable Number shall
be released to Markland.
 
b. Upon the termination of the Effectiveness Period (as defined in the
Registration Rights Agreement), a number of shares equal to (i) 465,000 minus
(ii) the number of Escrow Shares released pursuant to Section 3.3(a) minus (iii)
the number of Liquidated Damages Shares transferred pursuant to this Agreement,
shall be released to Markland.
 
c. Upon termination of this Agreement pursuant to Section 5 below, any remaining
Escrow Shares shall be released to Markland.
 
4. Disputed Amounts.
 
4.1 Conversion Disputes. Upon receipt by the Escrow Agent of a written notice
from Markland and/or a Converting Holder with respect to a Conversion Disputed
Amount specifying the number of Conversion Shares to which such Converting
Holder is entitled, accompanied by (i) a fully executed written agreement
between Markland and such Converting Holder with respect to such Conversion
Disputed Amount or (ii) a certified copy of a final, nonappealable order of a
court or arbitrator or tribunal of arbitrators of competent jurisdiction
determining the number of Conversion Shares to which the Converting Holder is
entitled, the Escrow Agent shall transfer to such Converting Holder from the
Escrow Shares such number of Conversion Shares (to the extent not previously
transferred).
 
4.2 Liquidated Damages Disputes. Upon receipt by the Escrow Agent of a written
notice from Markland and/or the Representative with respect to a Liquidated
Damages Disputed Amount specifying the number of Liquidated Damages Shares to
which the Holders are entitled, accompanied by (i) a fully executed written
agreement between Markland and the Representative with respect to such
Liquidated Damages Disputed Amount or (ii) a certified copy of a final,
nonappealable order of a court or arbitrator or tribunal of arbitrators of
competent jurisdiction determining the number of Liquidated Damages Shares to
which the Holders are entitled, the Escrow Agent shall transfer to the Holders
from the Escrow Shares such number of Liquidated Damages Shares (to the extent
not previously transferred).
 

5

--------------------------------------------------------------------------------



5. Termination.
 
5.1 This Agreement shall terminate on the later to occur of (i) the termination
of the Effectiveness Period and (ii) the date on which all shares of Series E
Preferred Stock have been converted (such later date, the “Termination Date”),
if and to the extent that there are no outstanding disputes relating to
Conversion Shares or Liquidated Damages Shares which remain unresolved on the
Termination Date. If that is the case, then on the Termination Date, the Escrow
Agent shall release any remaining Escrow Shares to Markland.
 
5.2 If, however, on the Termination Date there are outstanding disputes relating
to Conversion Shares or Liquidated Damages Shares which remain unresolved, then
this Agreement shall continue in effect until all such disputes have been
resolved. At such time as all remaining disputes hereunder have been resolved
pursuant to and in accordance with Sections 4.1 and/or 4.2, as the case may be,
the Escrow Agent shall release any remaining Escrow Shares to Markland.
 
5.3 Anything contained herein to the contrary notwithstanding, the provisions of
Section 8 and Section 10 shall remain in full force and effect and shall survive
the termination of this Agreement for so long as the Escrow Agent may have any
liability.
 
6. Scope of Undertaking. The Escrow Agent shall have no responsibility or
obligation of any kind in connection with this Agreement and the Escrow Shares,
and shall not be required to deliver the same or any part thereof or take any
action with respect to any matters that might arise in connection therewith,
other than (i) to receive, hold, and make delivery of the Escrow Shares as
herein expressly provided or by reason of a judgment or order of a court of
competent jurisdiction and (ii) as contemplated by Sections 2.1 and 2.2.
 
7. Knowledge and Sufficiency of Documents. The Escrow Agent shall not be bound
by or have any responsibility with respect to compliance with any agreement
between any of the other parties hereto, irrespective of whether the Escrow
Agent has knowledge of the existence of any such agreement or terms and
provisions thereof, the Escrow Agent’s only duty, liability, and responsibility
being to receive, hold and deliver the Escrow Shares as herein provided. The
Escrow Agent shall not be required in any way to determine the validity or
sufficiency, whether in form or in substance, of the Escrow Shares or the
validity, sufficiency, genuineness or accuracy of any instrument, document,
certificate, statement or notice referred to in this Agreement or contemplated
hereby; or the identity or authority of the persons executing the same, and it
shall be sufficient if any writing purporting to be such instrument, document,
certificate, statement or notice is delivered to the Escrow Agent and purports
on its face to be correct in form and signed or otherwise executed by the party
or parties required to sign or execute the same under this Agreement.
 

6

--------------------------------------------------------------------------------



8. Right of Interpleader. Should any controversy arise between Markland, on one
hand, and the Representative, the Investors, Greenfield and/or any Holders, on
the other, or any other person, firm or entity, with respect to this Agreement,
the Escrow Shares, or any part thereof, or the right of any party or other
person to receive the Escrow Shares, or should such parties fail to designate
another Escrow Agent as provided in Section 15 hereof, or if the Escrow Agent
should be in doubt as to what action to take, the Escrow Agent shall have the
right (but not the obligation) to (i) withhold delivery of the Escrow Shares
until the controversy is resolved as provided in Section 4 hereof, the
conflicting demands are withdrawn or its doubt is resolved as provided in
Section 4 hereof, or (ii) institute a bill of interpleader in any court of
competent jurisdiction to determine the rights of the parties hereto (the right
of the Escrow Agent to institute such bill of interpleader, however, shall not
be deemed to modify the manner in which the Escrow Agent is entitled to make
disbursements of the Escrow Shares as hereinabove set forth, other than to
tender the Escrow Shares into the registry of such court). Should a bill of
interpleader be instituted, or should the Escrow Agent be threatened with
litigation or become involved in litigation in any manner whatsoever on account
of this Agreement or the Escrow Shares, then as between themselves and the
Escrow Agent, Markland, the Investors and Greenfield, jointly and severally,
hereby bind and obligate themselves, their successors, heirs, executors and
assigns to pay the Escrow Agent its reasonable attorneys’ fees and any and all
other disbursements, expenses, losses, costs and damages of the Escrow Agent in
connection with or resulting from such threatened or actual litigation.
Notwithstanding the foregoing, as between themselves, Markland, on the one hand,
and the Investors and Greenfield, on the other hand, shall each pay one-half of
all amounts payable to the Escrow Agent pursuant to this paragraph.
 
9. Scope of Duties and Errors in Judgment. It is expressly understood and agreed
that the Escrow Agent shall be under no duty or obligation to give any notice,
or to do or to omit the doing of any action or anything with respect to the
Escrow Shares, except to hold the same in the Escrow Account and to make
disbursements in accordance with the terms of this Agreement. Without limiting
the generality of the foregoing, it is acknowledged and agreed that (i) no
implied duties shall be read into this Agreement on the part of the Escrow
Agent, and (ii) the Escrow Agent shall not be obligated to take any legal or
remedial action which might in its judgment involve it in any expense or
liability for which it has not been furnished acceptable indemnification. The
Escrow Agent, its shareholders, associates and employees shall not be liable for
any error in judgment or any act or steps taken or permitted to be taken in good
faith, or for any mistake of law or fact, or for anything it may do or refrain
from doing in connection herewith, except for its own willful misconduct or
gross negligence.
 
10. Indemnity. As between themselves and the Escrow Agent, Markland, the
Investors and Greenfield, jointly and severally, agree to indemnify the Escrow
Agent against and hold the Escrow Agent harmless from any and all losses, costs,
damages, expenses, claims, and attorney’s fees and expenses suffered or incurred
by the Escrow Agent as a result of, in connection with or arising from or out of
the acts or omissions of the Escrow Agent in performance of or pursuant to this
Agreement, except such acts or omissions as may result from the Escrow Agent’s
willful misconduct or gross negligence. In no event shall the Escrow Agent be
liable for indirect, punitive, special or consequential damages.
 

7

--------------------------------------------------------------------------------



Markland, the Investors and Greenfield, jointly and severally, agree to assume
any and all obligations imposed now or hereafter by any applicable tax law with
respect to the distribution of Escrow Shares under this Agreement, and to
indemnify and hold the Escrow Agent harmless from and against any taxes,
additions for late payment, interest, penalties and other expenses, that may be
assessed against the Escrow Agent in any such payment or other activities under
this Agreement. Markland and the Representative undertake to instruct the Escrow
Agent in writing with respect to the Escrow Agent’s responsibility for
withholding and other taxes, assessments, or other governmental charges,
certifications and governmental reporting in connection with its acting as
Escrow Agent under this Agreement. Markland, the Investors and Greenfield,
jointly and severally, agree to indemnify and hold the Escrow Agent harmless
from any liability on account of taxes, assessments or other governmental
charges, including, without limitation, the withholding or deduction or the
failure to withhold or deduct the same, and any liability for failure to obtain
proper certifications or to properly report to governmental authorities, to
which the Escrow Agent may be or become subject in connection with or which
arises out of this Agreement, including costs and expenses (including reasonable
legal fees and expenses), interest and penalties.
 
Notwithstanding the foregoing, as between themselves, Markland, on the one hand,
and the Investors and Greenfield, on the other, shall each pay one-half of all
amounts payable to the Escrow Agent pursuant to this paragraph.
 
11. Responsibilities of the Representative.
 
11.1 General. The Representative has been designated by the Investors and
Greenfield to represent the Investors and Greenfield with respect to the Escrow
Shares pursuant to the terms of this Agreement. The duties of the Representative
hereunder shall be limited to the observance of the express provisions of this
Agreement. The Representative shall not be subject to, or be obliged to
recognize, any other agreement between the parties hereto or directions or
instructions not specifically set forth or provided for herein or in the
Redemption Agreement.
 
11.2 Reimbursement of Expenses of the Representative. The Investors and
Greenfield shall reimburse the Representative for reasonable out-of-pocket
expenses incurred by the Representative in the performance of his duties
hereunder.
 
11.3 Duties. The Investors and Greenfield hereby authorize and direct the
Representative to take all action necessary in connection with the
implementation of this Agreement on behalf of the Investors, including, without
limitation, giving and receiving all notices required to be given under this
Agreement, settling any dispute arising hereunder and executing all such
documents as the Representative shall deem necessary or appropriate in
connection with the transactions contemplated by this Agreement. All decisions
and actions by the Representative shall be binding upon all of the Investors and
Greenfield, and the Investors and Greenfield shall have no right to object,
dissent, protest or otherwise contest the same.
 

8

--------------------------------------------------------------------------------



11.4 Reliance. By their execution of this Agreement, the Investors and
Greenfield agree that (i) Markland and the Escrow Agent shall be able to rely
conclusively on the instructions and decisions of the Representative as to any
actions required or permitted to be taken by the Investors, Greenfield or the
Representative hereunder, and no party hereto shall have any cause of action
against any other for any action taken in reliance upon the instructions or
decisions of the Representative, (ii) all actions, decisions and instructions of
the Representative shall be conclusive and binding upon all of the Investors and
Greenfield, and the Investors and Greenfield shall have no cause of action
against the Representative or any other person for any action taken, decision
made or instruction given by the Representative under this Agreement, except for
gross negligence, breach of fiduciary duties owed to the Investors and
Greenfield, fraud or willful breach of this Agreement by the Representative and
(iii) the provisions of this Section 11 are independent and severable, shall
constitute an irrevocable power of attorney, coupled with an interest and
surviving death, granted by the Investors and Greenfield to the Representative
and shall be binding upon the executors, heirs, legal representatives and
successors of each Investor and Greenfield.
 
12. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
if delivered or sent by facsimile transmission, upon receipt, or if sent by
registered or certified mail, upon the sooner of the date on which receipt is
acknowledged or the expiration of three days after deposit in United States post
office facilities properly addressed with postage prepaid. All notices to a
party will be sent to the addresses set forth below or to such other address or
person as such party may designate by notice to each other party hereunder:
 
TO MARKLAND:
 
Markland Technologies, Inc.
   
88 Royal Little Drive
   
Providence, RI 02904
   
Attn: Robert Tarini
   
Fax:401-454-1806
     
With a copy to:
 
Greenberg Traurig, LLP
   
One International Place
   
Boston, MA 02110
   
Attn: Jonathan Bell, Esq.
   
Fax: (617) 310-6001
     
TO REPRESENTATIVE:
 
Southridge Capital Management LLC
   
90 Grove Street, Suite 204
   
Ridgefield, CT 06877
   
Attn: Stephen Hicks
   
Fax: (203) 431-8301
           
TO ESCROW AGENT:
 
Greenberg Traurig, LLP
   
One International Place
   
Boston, MA 02110
   
Attn: Jonathan Bell, Esq.
   
Fax: (617) 310-6001

 

9

--------------------------------------------------------------------------------



13. Consultation with Legal Counsel. The Escrow Agent may consult with its
in--house counsel or other counsel satisfactory to it in respect to questions
relating to its duties or responsibilities hereunder or otherwise in connection
herewith and shall not be liable for any action taken, suffered, or omitted by
the Escrow Agent in good faith upon the advice of such counsel. The Escrow Agent
may act through its shareholders, associates, employees, agents and attorneys.
 
14. Reimbursement of Expenses. The Escrow Agent shall be entitled to
reimbursement from Markland of all its reasonable costs and expenses, including
reasonable fees and expenses of legal counsel incurred by it in connection with
the preparation, operating, administration and enforcement of this Agreement.
The Escrow Agent shall be entitled to reimbursement on demand for all expenses
incurred in connection with the administration of this Agreement or the escrow
created hereby which are in excess of its compensation for normal services
hereunder, including, without limitation, payment of any legal fees and expenses
incurred by the Escrow Agent in connection with resolution of any dispute by any
party hereunder. Notwithstanding the foregoing, with respect to any such costs
and expenses incurred in connection with a dispute, Markland, on the one hand,
and the Investors and Greenfield, on the other, shall each pay one-half of all
amounts payable to the Escrow Agent pursuant to this paragraph.
 
15. Resignation. The Escrow Agent may resign upon 10 days’ prior written notice
to Markland and the Representative, and upon the written instruction of Markland
and the Representative, the Escrow Agent shall deliver the Escrow Shares to any
designated substitute Escrow Agent mutually agreeable to such parties. If
Markland and the Representative fail to designate a substitute Escrow Agent
within 10 days, the Escrow Agent, in its sole discretion and its sole option,
either may (i) continue to hold the Escrow Shares, or (ii) institute a bill of
interpleader as contemplated by Section 8 hereof.
 
16. Compensation. Markland covenants and agrees to pay to the Escrow Agent the
fee determined by the Escrow Agent, from time to time, to be applicable to this
escrow and bear all costs and expenses incurred by the Escrow Agent in
connection therewith; provided that the Investors and Greenfield agree to
collectively pay one-half of such costs and expenses to the extent they are
incurred in connection with a dispute.
 
17. Governing Law. This Agreement shall be construed under and governed by the
internal laws of the State of New York without regard to its conflict of laws
provisions. The parties hereto hereby submit themselves to the jurisdiction of
the state and federal courts of the State of New York for the resolution of any
disputes hereunder and agree that New York shall constitute a convenient forum
for the resolution of any such disputes.
 
18. Force Majeure. Neither Markland, the Representative nor the Escrow Agent
shall be responsible for delays or failures in performance resulting from acts
beyond their control. Such acts shall include but not be limited to acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics, governmental
regulations superimposed after the fact, fire, communication line failures,
computer viruses, power failures, earthquakes or other disasters.
 

10

--------------------------------------------------------------------------------



19. Entire Agreement. This Agreement evidences the entire agreement among
Markland, the Investors, Greenfield, the Representative and the Escrow Agent in
connection with the Escrow Shares and no other agreement entered into between
the parties or any of them shall be considered or adopted or binding, in whole
or in part, by or upon the Escrow Agent, notwithstanding that any other such
agreement may be deposited herewith or the Escrow Agent may have knowledge
thereof.
 
20. Binding Effect. This Agreement shall be binding upon the respective parties
hereto and their heirs, executors, successors and assigns.
 
21. Amendments and Waivers. This Agreement may be amended, modified and
supplemented, and compliance with any provision hereof may be waived, only by a
writing signed by Markland, the Escrow Agent and the Representative.
 
22. Severability. If one or more of the provisions contained herein for any
reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
23. Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, and (b) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
 
24. Captions. Section headings and captions have been inserted for convenience
only and do not in anyway limit the provisions set out in the various sections
hereof.
 
25. Execution in Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document and such counterparts may be delivered by
facsimile.
 




[End of Text]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.



 
MARKLAND TECHNOLOGIES, INC.
         
By: /s/ Robert
Tarini                                                             
 
Name: Robert Tarini
 
Title: Chief Executive Officer
         
GREENBERG TRAURIG, LLP, as Escrow Agent
         
By: /s/ Brad Jacobson                                                         
 
Name: Brad Jacobson, Esq.
         
SOUTHRIDGE CAPITAL MANAGEMENT LLC, as Representative
         
By: /s/ Stephen Hicks                                                         
 
Name: Stephen Hicks
         
JAMES LLC
         
By:
Illegible                                                                           
 
Name: Navigator Management Ltd. - Director
         
SOUTHRIDGE PARTNERS LP
         
By: /s/ Stephen Hicks                                                           
 
Name: Stephen Hicks
       

 
 
12

--------------------------------------------------------------------------------


 
 

 
SOUTHSHORE CAPITAL FUND LTD.
         
By:Illegible                                                                              
 
Name: Navigator Management Ltd. - Director
         
BRITTANY CAPITAL MANAGEMENT, LTD.
         
By:/s/ Barry W. Herman                                                        
 
Name: Barry W. Herman, President
         
GREENFIELD CAPITAL PARTNERS, LLC
         
By:/s/ Michael
Byl                                                                   
 
Name: Michael Byl

 
 
13



